Citation Nr: 0105991
Decision Date: 02/28/01	Archive Date: 04/17/01

DOCKET NO. 99-22 015               DATE FEB 28, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUES

1. Whether new and material evidence has been received sufficient
to reopen a claim of entitlement to service connection for a
psychiatric disorder.

2. Whether new and material evidence has been received sufficient
to reopen a claim of entitlement to service connection for a
chronic headache disability.

3. Whether new and material evidence has been received sufficient
to reopen a claim of entitlement to service connection for
bilateral hearing loss.

REPRESENTATION

Appellant represented by: Georgia Department of Veterans Service

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Theresa M. Catino, Counsel 

INTRODUCTION

The veteran served on active military duty from August 1955 to
October 1955.

This appeal arises from a January 1999 rating action of the
Atlanta, Georgia, regional office (RO). In that decision, the RO
determined that new and material evidence sufficient to reopen
previously denied claims for service connection for a psychiatric
disorder, a chronic headache disability, and bilateral hearing loss
had not been received.

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
114 Stat. 2096 (2000). Among other things, this law eliminates the
concept of a well-grounded claim, redefines the obligations of the
Department of Veterans Affairs (VA) with respect to the duty to
assist, and supersedes the decision of the United States Court of
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order), which had held that VA
cannot assist in the development of a claim that is not well
grounded. This change in the law is applicable to all claims filed
on or after the date of enactment of the Veterans Claims Assistance
Act of 2000, or filed before the date of enactment and not yet
final as of that date. Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

- 2 -

Because of the change in the law brought about by the Veterans
Claims Assistance Act of 2000, a remand in this case is required
for compliance with the notice and duty to assist provisions
contained in the new law. See Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096, 2096-2099 (2000)
(to be codified as amended at 38 U.S.C. 5102, 5103, 5103A, and
5107). In addition, because the VA regional office (RO) has not yet
considered whether any additional notification or development
action is required under the Veterans Claims Assistance Act of
2000, it would be potentially prejudicial to the appellant if the
Board were to proceed to issue a decision at this time. See Bernard
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

A review of the record shows that the appellant was evaluated
during service for psychiatric problems. A May 1975 medical
statement indicates that he was hospitalized at private facility in
1958 for catatonic schizophrenia. In May 1975 the Socials Security
Administration indicated that the appellant was receiving
disability benefits. These records are not on file

Accordingly, this case is REMANDED for the following:

1. The RO should furnish the appellant the appropriate release of
information forms in order to obtain a copy of his 1958 private
hospitalization summary (see VA Form 10-10m, dated May 8, 1975) and
any other pertinent medical records not previously submitted.

2. The RO should take the appropriate action in order to obtain a
copy of the SSA decision awarding disability benefits and the
evidence on which the decision was based.

3. The RO must review the claims file and ensure that all
notification and development action required by the

- 3 -

Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475 is
completed. In particular, the RO should ensure that the new
notification requirements and development procedures contained in
sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C.
5102, 5103, 5103A, and 5107) are fully complied with and satisfied.
For further guidance on the processing of this case in light of the
changes in the law, the RO should refer to VBA Fast Letters 00-87
(November 17, 2000), 00-92 (December 13, 2000), and 01-02 (January
9, 2001), as well as any pertinent formal or informal guidance that
is subsequently provided by VA, including, among other things,
final regulations and General Counsel precedent opinions. Any
binding and pertinent court decisions that are subsequently issued
also should be considered.

4. Thereafter, the RO should readjudicate the issues in appellate
status. If the benefits sought on appeal remain denied, the
appellant and the appellant's representative should be provided
with a supplemental statement of the case (SSOC). The SSOC must
contain notice of all relevant actions taken on the claim for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issue currently on
appeal. An appropriate period of time should be allowed for
response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

4 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2000)(Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

 - 5 -



